internal_revenue_service national_office technical_advice_memorandum date tam-102645-04 cc fip b02 number release date third party contact none index uil no case-mis no ------------------------ -------------------- -------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------- ----------------------------------------- ------------------------- ----------------------------------------- ---------------- ------------------------------------------------ -------------------------- taxpayer bank year company a company b a b c ------------------------------- ------------------------------------------------------ ------------------------------------------------ ---------------------------------------- ------------------------------- ---- ------- ---- -- -- tam-102645-04 d e issues are the credit card late fees late fees received by bank interest for federal are the credit card over-the-limit fees otl fees received by bank interest are the credit card annual fees annual fees received by bank interest for are the credit card cash advance fees cash advance fees received by federal_income_tax purposes income_tax purposes for federal_income_tax purposes bank interest for federal_income_tax purposes interest for federal_income_tax purposes credit card purchase transactions interest for federal_income_tax purposes oid on the cardholder loans to which the fees relate are the interchange fees received by bank with respect to its cardholders’ are the credit card non-sufficient funds fees nsf fees received by bank do any of the aforementioned fees create or increase original_issue_discount conclusions purposes purposes the annual fees received by bank are not interest for federal_income_tax the late fees received by bank are interest for federal_income_tax purposes the otl fees received by bank are interest for federal_income_tax purposes the cash advance fees received by bank are interest for federal_income_tax we have restated the issue statements see section dollar_figure of revproc_2005_2 i r b the interchange fees received by bank with respect to its cardholders’ credit the nsf fees received by bank are interest for federal_income_tax purposes tam-102645-04 card purchase transactions are not interest for federal_income_tax purposes of oid on the cardholder loans to which the fees relate is returned to the field to be considered under section of revproc_2004_33 2004_22_irb_989 the cash advance fees otl fees and nsf fees received by bank create or increase the amount of oid on the cardholder loans to which the fees relate the annual fees and interchange fees received by bank do not create or increase oid on bank’s cardholder loans the issue of whether bank’s late fee income creates or increases the amount facts taxpayer’s wholly-owned subsidiary bank is a limited-purpose credit card bank to effectively market its credit card programs bank tests various fee and finance and issuer of credit cards for year bank and taxpayer were members of an affiliated_group that joined in the filing of a consolidated federal_income_tax return charge revenue combinations to determine their appeal to various segments of consumers bank’s credit card offerings utilize various combinations of finance_charges and fees to reflect the degree of risk the cost of money and competitive pricing factors for the given segment of the consumer credit market to which bank directs a particular card program offering the terms and conditions governing a cardholder’s use of bank’s credit card are set forth in the applicable cardholder agreement for that cardholder each cardholder agreement includes a finance charge the finance charge is calculated using a stated daily or monthly periodic rate or combination of rates for any balance not paid as of the payment due_date in the manner described in the applicable cardholder agreement the finance charge is assessed on new transactions made during the monthly billing cycle as well as on balances that remain outstanding from prior cycles fees under the terms of its cardholder agreements the fees that bank charged to cardholders in year included annual fees late fees cash advance fees otl fees and nsf fees if a fee was assessed it was added to the cardholder’s outstanding principal balance along with the amount of any prior finance_charges new purchases and cash advances for the billing cycle a cardholder’s minimum monthly payment in addition to the stated finance_charges bank could assess a combination of bank’s cardholder agreements generally include a grace period provision for purchases interchange fees are not listed in the cardholder agreements when a late fee was imposed in year by bank the cardholder was charged a tam-102645-04 amount is determined based on the amount outstanding after taking into account any new items including fees incurred during the billing period when an annual fee was imposed in year by bank the cardholder was charged a non-refundable flat annual fee of as much as a dollars bank normally deferred the initial billing of the annual fee from b to c months at which time it charged the fee ratably over a 12-month_period thereafter the fee was billed annually if the cardholder continued to meet bank’s criteria as represented by taxpayer bank often waived the annual fee at the request of a cardholder in order to increase customer satisfaction and retention and because this fee is particularly sensitive to competitive pressures specified flat charge bank imposed a late fee if the stated minimum payment from a cardholder was not received by bank by the payment due_date failure to make a timely minimum payment was an event of default under the terms of bank’s cardholder agreements flat fee bank imposed an otl fee on any day but not more than once in a billing cycle that a cardholder exceeded the agreed credit limit exceeding the credit limit was also an act of default under bank’s cardholder agreements however in certain circumstances bank permitted a cardholder to exceed the credit limit by a certain margin year included atm withdrawals convenience checks wire transfers and bail bonds bank did not provide a grace period with respect to cash advance transactions additionally bank imposed a cash advance fee for every cash advance transaction the cash advance fee was a small percentage usually d or e percent of the cash advance with a minimum fee amount depending on the terms of the cardholder agreement when a nsf fee was imposed in year by bank the cardholder was charged a flat amount bank imposed a nsf fee whenever a cardholder’s attempted payment was returned unsatisfied the amount of the charge was determined primarily if not exclusively based on what bank’s competitors charged their customers when an otl fee was imposed in year by bank the cardholder was charged a under bank’s cardholder agreements permitted cash advance transactions in in certain atm cash advance transactions bank’s cardholders may have incurred a fee an atm fee at the time the cash advance was obtained bank’s treatment of these cardholder atm fees is not before us for technical_advice under the parties’ submission the cash advance fees do not include any atm fees charged by bank to its cardholders accordingly the discussion of cash advance fees that follows does not address the federal_income_tax treatment of atm fees in year bank earned interchange fees under the interchange programs there are several parties in an interchange program first there are the credit tam-102645-04 operated by the credit card associations such as company a and company b under which bank issued its credit cards according to the information submitted by taxpayer an interchange program promotes the broad acceptance of credit cards by facilitating the exchange of a large volume of information and money on a standardized and consistent basis and by ensuring that credit card transactions are properly settled among the numerous parties involved in a credit card program card associations each of which establishes the rules for its own program second there are the issuing banks such as bank that issue credit cards under an association’s program third there are the merchant banks which enter into agreements with various merchants so that the merchants can accept credit cards under an association’s program finally there are the associations’ clearinghouses which maintain records and perform other operating functions that ensure the orderly flow of information and money interchange fee with respect to a purchase transaction involving the use of a credit card by an issuing bank’s cardholder the majority of the interchange fee is received by the issuing bank and a small portion is received by the applicable association’s clearinghouse to cover operating_expenses the associations’ interchange rates may differ for example there may be one set of interchange rates for company a transactions and another set of interchange rates for company b transactions thus a merchant bank may be charged different interchange fees for different transactions the associations generally take into account costs to the parties involved in the interchange function when setting and revising their applicable interchange fee rates connection with a particular credit card purchase transaction being settled through an association’s interchange function is computed by applying the applicable interchange interchange fee rates are set by and are adjusted regularly by the associations under the rules of the associations’ programs a merchant bank is charged an typically the amount of an interchange fee charged to a merchant bank in in order to issue credit cards under an association’s credit card program bank entered into a separate contractual relationship with that association and agreed to be bound by the association’s rules consequently bank was contractually bound by the associations’ rules with respect to its own participation in the associations’ interchange programs an incentive to increase the issuance and acceptance of the association’s branded credit cards taking into account overall lending costs competition appropriate issuer and merchant incentives and the business environment among other factors to maximize the value of the association’s brand for the benefit of all participants taxpayer generally describes an association’s pricing strategy for interchange fees as largely for federal_income_tax purposes interest is an amount that is paid in in revrul_2004_52 2004_22_irb_973 the internal_revenue_service tam-102645-04 rate to the face amount7 of credit card purchases and adding a flat amount for each transaction interchange fees are not normally remitted to issuing banks including bank on a transaction-by-transaction basis law compensation_for the use or forbearance of money 308_us_488 1940_1_cb_118 284_us_552 1932_1_cb_274 neither the label used for the fee nor a taxpayer’s treatment of the fee for financial or regulatory reporting purposes is determinative of the proper federal_income_tax characterization of that fee see revrul_72_315 1972_1_cb_49 as to the label 439_us_522 1979_1_cb_167 as to financial or regulatory reporting considered the issue of whether credit card annual fees are interest for federal_income_tax purposes the revenue_ruling holds that because cardholders pay annual fees to credit card issuers in return for all of the benefits and services available under the applicable credit card agreement annual fees are not compensation_for the use or forbearance of money accordingly an issuer’s annual fee income is not interest_income for federal tax purposes absent evidence that the late payment charge assessed by the public_utility is for a specific service performed in connection with the customer’s account even if a charge is a one-time charge or is imposed as a flat sum in addition to a stated periodic interest rate that charge may still be interest for federal_income_tax purposes see revrul_77_417 1977_2_cb_60 and revrul_72_2 1972_1_cb_19 commissioner of internal revenue will allow certain taxpayers to treat their credit card late fees as interest_income that creates or increases the amount of oid on a pool of credit card loans to which the late fees relate provided that they comply with the requirements set forth in the revenue_procedure see sec_4 of revproc_2004_33 i r b pincite the revenue_procedure is effective for taxable years ending on or after date however for taxpayers described within the scope of the revenue_procedure that currently use a method_of_accounting that treats credit card late fees as interest that creates or increases the amount of oid on a pool of credit card loans to which the late fees relate the revenue_procedure provides audit protection in revrul_74_187 1974_1_cb_48 holds that late fees on utility bills are interest revproc_2004_33 2004_22_irb_989 provides conditions under which the as used in this document the face_amount of a cardholder’s credit card purchase transaction refers to the amount charged the cardholder by the merchant for that purchased good or service as reflected on the sales receipt thus if a cardholder used a bank credit card to purchase an item selling for dollar_figure the face_amount of that credit card purchase transaction would be dollar_figure tam-102645-04 taxable years ending before date with respect to the issue of whether the taxpayer is properly treating its credit card late fees as oid on a pool of credit card loans see section of revproc_2004_33 i r b pincite a taxpayer is within the scope of the revenue_procedure if the taxpayer issues credit cards allowing cardholders to access a revolving line of credit established by the taxpayer and none of the cardholders’ credit card transactions with the taxpayer is treated by the taxpayer for federal_income_tax purposes as creating either debt that is given in consideration for the sale_or_exchange of property within the meaning of sec_1274 or debt that is deferred payment for property within the meaning of sec_483 see sec_3 of revproc_2004_33 i r b pincite under sec_1273 oid is the excess of the stated_redemption_price_at_maturity srpm of a debt_instrument over the issue_price of that instrument under sec_1_1273-1 of the income_tax regulations the srpm is the sum of all payments provided by the debt_instrument other than qualified_stated_interest qsi under sec_1_1273-1 qsi is stated_interest that is unconditionally payable in cash or property other than debt instruments of the issuer or that will be constructively received under sec_451 at least annually at a single fixed rate see sec_1273 and sec_1274 and the regulations thereunder for rules with respect to determining the issue_price of a debt_instrument although the total amount of oid on a debt_instrument may not be determinable on issuance the interest payable other than qsi on the instrument may still be oid sec_1_1273-1 indicates that the total amount of oid for a debt_instrument may be indeterminate under sec_1_1273-1 a debt_instrument does not fail to have oid merely because the total oid on the instrument cannot be determined on issuance generally under the oid regulations there are special rules for determining sprm when payments on a debt_instrument are subject_to contingencies thus an interest amount is not precluded from creating or increasing oid on a debt_instrument merely because the contingent nature of the interest amount results in an uncertainty in the total amount of oid on the instrument on issuance see for example revproc_2004_33 the treatment of cash payments made incident to private lending transactions including seller financing are addressed in sec_1_1273-2 payments from the borrower to the lender in lending transactions to which sec_1273 applies are addressed in sec_1_1273-2 that provision provides that a payment from the borrower to the lender other than a payment for property or for services provided by the lender such as commitment_fees or loan processing costs will reduce the issue_price of the debt_instrument evidencing the loan in general the tax consequences to both the lender and the borrower are governed by this rule payments made incident to a lending transaction when the cash payment is between the lender and a third party that is between the lender and a person other than the sec_1_1273-2 provides rules for determining the treatment of cash a annual fees the taxpayer has not presented any facts that distinguish the annual fees tam-102645-04 borrower that section provides that if as part of a lending transaction a party other than the borrower the third party makes a payment to the lender that payment is treated in appropriate circumstances as made from the third party to the borrower followed by a payment in the same amount from the borrower to the lender and governed by the provisions of paragraph g thus in appropriate circumstances a cash payment made incident to a lending transaction by a third party to a lender is treated as if made by the borrower and if that amount does not compensate the lender for services or property provided by the lender it will reduce the issue_price of the debt_instrument evidencing the loan and create or increase the amount of discount on that loan analysis charged by bank to its cardholders from the facts of revrul_2004_52 the annual fees charged cardholders by bank bear no relationship to the use of the line of credit neither bank’s delayed billing of the fee nor bank’s ratable billing of the fee thereafter establishes that these annual fees are for the use or forbearance of money accordingly we conclude that the annual fees charged by bank to cardholders like the annual fees addressed in revrul_2004_52 are not interest for federal_income_tax purposes cardholders to compensate bank for services or property provided by bank based on the facts and representations in this case we conclude that the late fees at issue were charged by bank to cardholders for the use or forbearance of money and thus are interest this is so even though the late fees at issue were not denominated as a finance charge and were imposed as a flat sum in addition to the stated periodic rate finance charge see rev ruls and issued revproc_2004_33 in view of revproc_2004_33 we are returning that portion of issue dealing with late fees that is we are returning the issue of whether bank’s late fees create or increase the amount of oid on bank’s credit card pool to the field so that the field can consider whether bank is described within the scope of revproc_2004_33 and therefore entitled to audit protection on this issue in accordance with section of that revenue_procedure subsequent to the submission of this matter for technical_advice the service nothing in the facts indicates that the late fees at issue were charged to c otl fees b late fees e nsf fees nothing in the facts indicates that the otl fees at issue were charged to tam-102645-04 cardholders to compensate bank for services or property provided by bank based on the facts and representations in this case we conclude that the otl fees at issue were charged by bank to cardholders for the use or forbearance of money and thus are interest this is so even though the otl fees at issue were not denominated as a finance charge and were imposed as a flat sum in addition to the stated periodic rate finance charge see rev ruls and d cash advance fees nothing in the facts indicates that the cash advance fees here were charged to cardholders to compensate bank for services or property provided by bank based on the facts and representations in this case we conclude that the cash advance fees were charged by bank to cardholders for the use or forbearance of money and thus are interest this is so even though these cash advance fees at issue were not denominated as a finance charge and were imposed in addition to the stated periodic rate finance charge see revrul_77_417 see also rev ruls cardholders to compensate bank for services or property provided by bank based on the facts and representations in this case we conclude that the nsf fees at issue were charged by bank to cardholders for the use or forbearance of money and thus are interest this is so even though the nsf fees at issue were not denominated as a finance charge and were imposed as a flat sum in addition to the stated periodic rate finance charge see rev ruls and and the borrower sec_1_1273-2 however treats certain payments between a lender and third parties as also creating or increasing the amount of oid on a loan generally for a third party’s payment to a lender to result in oid three requirements must be satisfied under sec_1_1273-2 the third party’s payment to the lender must be made incident to and part of a lending transaction between the lender and the borrower under sec_1_1273-2 the circumstances must be appropriate for imputing that payment to the borrower and when considered under sec_1 g that payment is not for property or services although interchange fees are paid to the lender bank by third parties merchant banks taxpayer has not established that bank’s receipt of the interchange fees satisfies any of these requirements and part of a lending transaction nor that the fees were paid under circumstances that taxpayer has established neither that the fees were received by bank incident to sec_1273 defines oid and generally applies to payments between the lender nothing in the facts indicates that the nsf fees at issue were charged to f interchange fees tam-102645-04 would cause them to result in oid taxpayer argues that credit card purchase transactions are lending transactions and absent the credit card purchase transactions interchange fees would not be paid also taxpayer argues that the amount of the fee is based primarily on the amount of funds loaned and under the associations’ rules is intended to compensate bank for providing a grace period to its cardholders these factors alone however do not make the payment of those fees incident to and part of a lending transaction between bank and a cardholder several factors suggest that these interchange fees are not earned by bank incident to and part of bank’s lending transactions with its cardholders first the interchange fee rates charged to the merchant banks are set by the associations who are not parties to the lending transactions and those rates are determined for each merchant transaction or class of merchant transactions second unlike seller-paid points the interchange fee is paid_by a merchant bank under the associations’ rules on its own behalf rather than on behalf of the cardholder third a portion of each interchange fee is paid under the associations’ rules to the clearinghouses who are also not parties to the lending transaction fourth interchange programs were developed by the associations to promote the broad acceptance of credit cards by facilitating the consistent exchange of information and money and by ensuring proper settlement these factors suggest that the interchange fees earned by bank are too attenuated from bank’s discrete cardholder lending transactions to be considered incident to and part of those lending transactions because taxpayer has not clearly established that these interchange fees were earned by bank incident to and part of its cardholder lending transactions we conclude that the interchange fees received by bank in year are outside the scope of sec_1_1273-2 therefore these interchange fees do not result in oid on bank’s cardholder loans to and part of its cardholder lending transactions within the meaning of sec_1 g taxpayer has also not established that it is appropriate to impute the payment of the fees to bank’s cardholders under sec_1_1273-2 generally if a cardholder’s cash payment including any payment from a third party that is imputed to the cardholder under sec_1_1273-2 results in oid that payment will reduce the issue_price of the debt_instrument evidencing the cardholder’s loan see sec_1_1273-2 thus if the payment of an interchange fee to bank results in oid the face_amount of a cardholder’s credit card purchase transaction would not be the correct issue_price of any loan by bank to the cardholder with respect to that credit card purchase transaction allowing bank and its cardholder to determine a different issue see generally sec_1_1273-2 example earned by bank as a result of their respective specific credit card purchase transactions it is therefore not clear to us how a cardholder would be able to determine the correct issue_price under sec_1 g furthermore even assuming that bank earned these interchange fees incident taxpayer analogizes the merchant bank’s payment of an interchange fee to seller-paid points there is no indication that bank’s cardholders have any knowledge of the interchange fees moreover even assuming that bank earned these fees incident to and part of its tam-102645-04 price for the same loan is contrary to the general symmetry between lender and borrower with respect to issue_price required under sec_1_1273-2dollar_figure because taxpayer has not clearly established that the circumstances are appropriate to impute the merchant banks’ payment of interchange fees to bank’s cardholders we conclude that these interchange fees are not properly imputed to bank’s cardholders under sec_1_1273-2 therefore these interchange fees do not result in oid on bank’s cardholder loans cardholder lending transactions and that the circumstances were appropriate to impute the payment of these fees to bank’s cardholders taxpayer has failed to establish that the interchange fees compensate bank other than for costs in addition to the general costs incurred in connection with processing its cardholders’ credit card purchase transactions under sec_1_1273-2 cash payments that compensate lenders for loan processing costs do not result in oid because taxpayer has failed to establish that any portion of the interchange fees from the merchant banks was received by bank other than as compensation_for those services no portion of the interchange fees at issue is interest_income to bank for federal_income_tax purposes therefore these interchange fees do not result in oid on bank’s cardholder loans increases the amount of oid on the cardholder loans to which the fees relate is returned to the field to be considered under section of revproc_2004_33 i r b pincite under sec_1273 and the regulations thereunder the cash advance fees otl fees and nsf fees received by bank create or increase oid on the cardholder loans to which those fees relate however because we conclude above that the annual fees and interchange fees received by bank are not interest_income to bank for federal_income_tax purposes these fees do not create or increase oid on bank’s cardholder loansdollar_figure caveats attributable to those fees that do create or increase oid on bank’s cardholder loans because interchange obligations between issuers and merchant banks are netted under the associations’ interchange programs and because tracing of interchange fees at the cardholder account level is not feasible for bank it is not clear to us even assuming arguendo such fees resulted in oid that bank would be able to determine the correct issue_price of every individual loan attributable to a cardholder credit card purchase transaction as discussed above the issue of whether bank’s late fee income creates or no opinion is expressed as to the proper timing of the accrual of any oid g whether these fees create oid for both issue annual fees and issue interchange fees based on the facts and representations in this case we concluded above that these fees were not received by bank incident to its cardholder lending transactions temporary or final regulations pertaining to one or more of the issues addressed tam-102645-04 in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2005_2 2005_1_irb_86 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2005_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
